Citation Nr: 1730234	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-28 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for PTSD prior to November 15, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial 10 percent disability rating.  A subsequent rating decision in January 2015 granted a 30 percent disability rating effective November 15, 2010.  The Veteran has continued to appeal both ratings.


FINDINGS OF FACT

1. From the date of service connection through November 30, 2012, the evidence shows that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2. As of November 30, 2012, the evidence shows that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood; total social and occupational impairment has not been shown. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 50 percent, and no higher, for PTSD prior to November 30, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.

2. As of November 25, 2015, the criteria for entitlement to a disability rating of 
70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  This appeal involves a downstream element and that burden has not been met in this case as the Veteran has not alleged such prejudice.

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Vet Center for his PTSD treatment, as well as from VA. 

The Veteran has undergone VA examinations related to the disability on appeal.  See VA examinations from May 2009 and November 2015.  The Veteran has asserted that the VA examination in May 2009 did not last long enough to truly evaluate his mental state and that he was having a good day with reduced symptoms, which should have been considered on adjudication.  The Board has considered the Veteran's Vet Center treatment records from the same period of time and the results of the subsequent November 2015 VA examination in adjudicating this matter and finds that the inclusion of these other sources of information regarding the nature and severity of the Veteran's symptoms, as well as his own statements, is sufficient to overcome any inadequacies in the earlier examination.  The Board will consider all relevant competent evidence and evaluate the Veteran's complete disability picture from his service-connected psychiatric disorder.
s
In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the RO assigned staged ratings for PTSD of 10 percent and 30 percent.  The Board finds that staged ratings are indicated by the evidence, but has adjusted the severity levels and effective dates based on the relevant medical and lay evidence.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication, a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), p. 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

The Board notes that the Fifth Edition of the Diagnostic and Statistical Manual (DSM V) no longer utilizes GAF scores.  However, DSM V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in February 2015.  Consequently, DSM V is applicable, rather than DSM IV.  However, given the Veteran's concerns regarding the GAF scores assigned, the Board will consider that standard as well in adjudicating this matter.  In any event, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Facts and Analysis

The Veteran's mental health provider submitted a letter in August 2008 regarding his diagnosis and symptoms.  (See Third-Party Correspondence, received 08/18/2008, p. 1.)  The provider described such symptoms as emotional numbing and distancing, difficulty in interpersonal relationships, difficulty trusting others, hypervigilance, exaggerated startle response, nightmares and intrusive thoughts, as well as continued guilty and fearful thoughts about the death of his fellow soldiers.  The provider noted a current GAF score of 50.

A mental health assessment in July 2008 noted that the Veteran was suspicious and defensive, and was unkempt in his appearance, with rapid pressured speech and impaired memory.  (See Medical Treatment Record, received 01/07/2009, pp. 1-2.)  He was tense and reported having the feeling that others were out to get him, but denied having any hallucinations.  He had sleep disturbances, a decreased sex drive, low energy, an appetite that changed with mood swings, and anger management issues.  He also reported risk-seeking behavior, hypervigilance and hyperstartle, depression, difficulty concentrating, nightmares and intrusive memories, and occasionally drinking to excess to numb his feelings.  (p. 6.)  Based on the description of the Veteran's experiences in Vietnam and his current symptoms, the mental health providers diagnosed PTSD and recommended continuing therapy.

At the VA examination in May 2009 the Veteran reported that he had difficulties working with people as he felt that they didn't have the same work ethic that he did.  (See VA Exam, received 05/18/2009, p. 1.)  He also reported having flashbacks to Vietnam every day.  His symptoms were considered to be in the mild range.  He was obtaining counseling from the Vet Center.  (p. 2.)  He had five children from two different marriages with whom he maintained close relationships, and had good friendships and a strong family support network.  He had experienced a major depressive episode in 2008 when he was stressed about financial difficulties and not having a job.  (p. 3.)  At that time, he was suicidal and had great difficulty concentrating.  He described his current symptoms as distressing recollections and flashbacks of Vietnam almost every day, nightmares several times per week, sleep difficulties, hypervigilance and exaggerated startle response, numbing and emotional avoidance.  (p. 8.)  The examiner assigned a GAF score of 79, with an average score for the previous year of 55.  (p. 9.)  The examiner noted that the Veteran's treatment at the Vet Center and his use of medication had considerably reduced his symptoms.  The examiner described the Veteran as very resourceful and good at coping, which had buffered the amount of dysfunction caused in his life by his PTSD.

A treatment note from the Vet Center in September 2010 showed the Veteran described his symptoms as significant, with moderate to severe depression and recurrent anxiety attacks when leaving his home.  (See Medical Treatment Records, received 11/12/2015, p.  9.)  He also reported experiencing sleep problems, anger issues, recurrent nightmares, intrusive thoughts and flashbacks, relationship problems, communication problems, and issues with authority.  He exhibited all of the classic symptoms of avoidance, emotional numbing and hyperarousal, including chronic anxiety, intermittent depression, and problems controlling his anger.  

In a statement submitted in September 2010 disagreeing with the initial assigned rating, the Veteran stated that he largely agreed with the statements contained the VA examination report.  (See Notice of Disagreement, received 09/15/2010, p. 3.)  However, he stated that after he had filed his initial claim in June 2008 he had to fight daily with depressed motivation and mood which had impaired him in his social and occupational functioning.  He asserted that he thought it unfair to look only at the current state of mind and ignore 40 years of untreated PTSD and the occupational and social impairment that it had caused.  He stated his belief that a 
50 percent disability rating was more appropriate in order to allow him to cope with his PTSD and hopefully live a normal life. 

Treatment records from September 2011 show that the Veteran was treated for suicidal ideation.  (See Medical Treatment Record, received 10/26/2015, p. 6.)  Other symptoms included depression, anxiety, fear of homelessness, anger, authority issues, problems with concentration and memory, employment issues, trust issues, difficulty communicating, sleep disturbances, nightmares, reduced patience, interpersonal conflict, isolation and withdrawal, startle response, and moodiness.  (p. 9.)

The record shows that the Veteran participated in regular therapy visits approximately once a month from early 2011 through late 2014 in order to maintain control of his depressive symptoms of PTSD.  (See Medical Treatment Record, received 10/26/2015, pp. 6-72.)  He did not experience suicidal impulses when he had a place to live.  (p. 65.)  He continued to experience nightmares, discomfort with discussions of combat, anxiety, depression, and difficulty with social interactions.  

In a report on the Veteran's PTSD submitted in December 2012, the Vet Center provider described the Veteran's in service stressors.  (See Third Party Correspondence, received 12/11/2012, p. 1.)  The report also provided a list of symptoms including depression; anxiety; fear; anger; authority issues; problems with concentration, focusing, and memory; employment problems; trust issues; communication problems; relationship problems, alcohol problems; sleep problems; combat related nightmares; lack of patience; isolation/withdrawal; startle response; fleeting suicidal thoughts; and, moodiness.  The provider described the Veteran's PTSD as chronic and severe.  (p. 2.)

In a statement submitted in December 2012, the Veteran asserted that the VA examination had been too short to fully evaluate the severity of his symptoms.  (See Statement in Support, received 12/27/2012, p. 2.)  He felt that the treatment records from the Vet Center would give a better picture of his level of disability.  He believed a 60 percent disability rating was warranted, based on a GAF score of 60 that had been assigned.  (p. 3.)

At the VA examination in November 2015, the Veteran was noted to have a diagnosis of chronic PTSD, which the examiner felt was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.  (See C&P Exam, received 11/25/2015, 
p. 1.)  The examiner noted that the Veteran had been divorced twice, most recently in 2000, and that he had a college degree in business management but had been doing odd jobs in the labor field since 1991.  (p. 3.)  The examiner noted symptoms including depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances including work, and suicidal ideation.  (p. 7.)  The examiner noted that the Veteran was preoccupied with thoughts and memories of combat and his PTSD symptoms and reported being unable to maintain relationships with women for the past 28 years.  His affect was flat and constrained, and he reported hopelessness but no suicidality at the time of the evaluation.  He had problems with irritability which interfered with his ability to work, sleep disruption, alienation from other people, low energy, anxiety and depression, and a lack of motivation.  The examiner noted a current GAF score of 51.  (p. 8.)

After considering all of the evidence of record, to include that set forth above, the Board finds that the Veteran's PTSD disability picture prior to November 30, 2012, was more nearly approximated by a 50 percent disability rating.  Specifically, the Board notes that the Veteran has a degree in business but has been consistently underemployed in labor jobs, and intermittently at that, since 1991.  He has a history of anger management issues, difficulty with social and work relationships, and sleep disturbances.  A mental health assessment in July 2008 described him as suspicious and defensive and noted that he engaged in risk-seeking behaviors, occasionally drank to excess to numb his feelings, and had mood swings, difficulty concentrating, and paranoia.  The treatment providers at the Vet Center assigned GAF scores of 50 and 55, indicative of moderate to serious symptoms and difficulty with social and occupational functioning.  All of this evidence supports assignment of a 50 percent disability rating for PTSD for this time period.

The Board considered the opinion of the VA examination in May 2009 that the Veteran's symptoms were mild and that he was "very resourceful" and good at coping with the amount of dysfunction resulting from his PTSD.  However, despite having a good relationship with his children, the Veteran was suffering at that time from flashbacks and nightmares on an almost daily basis, sleep difficulties, hypervigilance, numbing, and emotional avoidance, and was participating in regular therapy and taking medication for his symptoms.  The VA examiner also noted that his average GAF score for the previous year was 55, despite assigning a 79 as of the date of the examination.  Based on these inconsistencies, the Board agrees with the Veteran's argument that he was having a good day at the time and that the Vet Center treatment records were more consistent with his overall level of disability.

The Board finds that a still higher, or 70 percent, disability rating is warranted as of November 30, 2012, based upon the statement submitted by the Vet Center provider with that date.  That report assessed the Veteran's PTSD as chronic and severe and noted the Veteran's problems with alcohol, lack of patience, conflict with others, difficulty with authority, anxiety, fear, anger, and depression.  This disability picture continued to be consistent up to the time of the November 2015 VA examination, which assessed the severity level as one of deficiencies in most areas, the same as in the rating criteria for a 70 percent disability rating.  The Veteran's deficiencies in work included his choice to engage in intermittent physical labor despite a college degree in business.  He had frequent panic attacks and depression, had difficulty with motivation, and could not adapt to stressful situations.  He reported a sense of hopelessness even when he was not suicidal, with low energy and alienation from others.  Indeed, the Board finds such symptomatology consistent with the criteria for a 70 percent disability rating.

A still higher, or 100 percent, disability rating is not warranted based on the evidence.  Specifically, the Veteran has shown himself to be oriented to time and place, to behave appropriately to the situation, to maintain good hygiene and activities of daily living, to be free of delusions and hallucinations, and to not pose a danger of hurting himself or others.  He maintains relationships with his children and continues to participate in VA mental health treatment.  Thus, the Board finds that the evidence is against a finding of total occupational or social impairment.

With respect to the issue of GAF scores which the Veteran has focused on in his appeals, the Board notes that GAF scores are not directly correlated with disability ratings.  That is, a GAF score of 50 does not indicate a 50 percent impairment in functioning.  Rather, it is one factor in evaluating the seriousness of the impairment in social and occupational functioning as a result of the mental health disability.  In this case, the Veteran's GAF score has been fairly consistent throughout the appeals period, ranging from 50 to 60, which is indicative of moderate to serious symptomatology.  However, the assigned disability ratings discussed above, 50 and 70 percent, respectively, are based as much on the Veteran's own description of the impact on his life as a result of his symptoms as on the assigned GAF score.  The Board has also given considerable weight to the opinions shared by the treating mental health providers, including in particular the description in November 2012 of the Veteran's disability as severe and chronic.

For all of the reasons set forth above, the Board finds that the Veteran's disability ratings for his PTSD should be adjusted to reflect a 50 percent disability prior to November 30, 2012 and a 70 percent disability thereafter.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The benefit of the doubt has been applied, where appropriate.


ORDER

An initial disability rating of 50 percent for PTSD prior to November 30, 2012, is granted.

An initial, staged disability rating of 70 percent, and no higher, for PTSD as of November 30, 2012, is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


